Case: 09-40719       Document: 00511634361         Page: 1     Date Filed: 10/17/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 17, 2011
                                     No. 09-40719
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

versus

LORENZO CRUZ DE LA CRUZ,

                                                  Defendant-Appellant.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 5:09-CR-333-1


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Lorenzo Cruz de la Cruz has moved
for leave to withdraw and has filed a brief in accordance with Anders v. Califor-
nia, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir.
2011). Cruz de la Cruz has not filed a response. We have reviewed counsel’s
brief and relevant portions of the record reflected therein. We concur with coun-
sel’s assessment that the appeal presents no nonfrivolous issue for review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the appeal is DISMISSED. See 5TH
CIR. R. 42.2.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.